72 F.3d 121
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Richard Edward STEEVES, Plaintiff, Appellant,v.MAINE COMMISSIONER, DEPARTMENT OF CORRECTIONS, et al.,Defendants, Appellees.
No. 95-1676.
United States Court of Appeals, First Circuit.
Dec. 11, 1995.

Richard Edward Steeves on brief pro se.
Andrew Ketterer, Attorney General, and Diane Sleek, Assistant Attorney General, on brief for appellees.
Before Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
Appellant Richard Steeves, a Maine prisoner now incarcerated in Minnesota, appeals the grant of summary judgment to defendant officials of the Maine Department of Corrections on Steeves' claim that defendants denied him constitutionally adequate access to Maine courts.  We affirm.


2
According to the record, defendants offered to provide Steeves with an attorney through Pine Tree Legal Assistance to assist him in his post conviction proceedings.  In order to take advantage of this offer, Steeves was directed to write to the Chief Advocate of the Maine Department of Corrections.  Instead of following this procedure, Steeves contacted Pine Tree Legal Assistance directly and apparently sought legal assistance not for his post conviction proceeding but for obtaining a transfer back to Maine.  He was informed by Pine Tree Legal Assistance that it did not generally handle prison transfer cases.


3
The fact that Steeves' failed in his attempt to obtain legal assistance directly from Pine Tree Legal Assistance does not indicate that such assistance would have been refused if Steeves had applied through the proper channels.  Steeves has therefore failed to produce any evidence that defendants' offer to provide him with legal assistance was not genuine.


4
Affirmed. See 1st Cir.  Loc. R. 27.1.